         Case 1:20-mc-00171-PKC Document 21 Filed 06/23/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
                                                                         20-mc-171 (PKC)
IN RE PETITION OF UNIÓN FENOSA GAS,
S.A.,
                                                                     OPINION AND ORDER
For an Order to Take Discovery from The Bank
of New York Mellon Corporation pursuant to 28
U.S.C. § 1782 in Aid of a Foreign Proceeding.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                On April 8, 2020, this Court granted an ex parte application brought by Unión

Fenosa Gas, S.A. (“UFG”) to take discovery in aid of a foreign proceeding. 28 U.S.C. § 1782.

UFG seeks documents and testimony from The Bank of New York Mellon Corporation (“BNY

Mellon”) for an anticipated attachment application to be brought in pending proceedings in the

Courts of England and Wales against the Arab Republic of Egypt (“Egypt”).

                Egypt moves to quash or modify the two subpoenas issued to BNY Mellon. It

argues that UFG has not satisfied the mandatory criteria for section 1782 relief because the

evidence is not “for use” in a foreign proceeding, and, separately, that the Court should exercise

its discretion and quash the subpoenas because UFG could have sought discovery in the English

courts and the subpoenas are overbroad. In the alternative, Egypt urges that the document

subpoena should be modified and the subpoena for testimony should be quashed.

                  While the motion was sub judice, the Hon. Paul A. Engelmayer issued an Order

on a similar motion to quash brought by Egypt against UFG in connection with a discovery

application directed to the same foreign proceeding. Union Fenosa Gas, S.A. v. The Depository

Trust Company, 20 Misc. 188 (PAE) (Order, May 29, 2020) (the “DTC Order”). In that case,

UFG sought discovery from the Depository Trust Company (“DTC”) for the same purpose
        Case 1:20-mc-00171-PKC Document 21 Filed 06/23/20 Page 2 of 10



described in the present application. (Id.) Judge Engelmayer concluded that UFG had satisfied

the “for use” requirement of section 1782 but modified UFG’s subpoena for documents and

quashed its subpoena for live testimony. (See id.) Egypt and UFG have submitted letter-briefs

addressing the DTC Order. (Docket # 19, 20.)

               For the reasons that will be explained, the Court is persuaded by the reasoning of

Judge Engelmayer’s Order and adopts much of its reasoning. The Court concludes that UFG has

satisfied the mandatory factors required for a section 1782 application. However, its subpoena

for documents will be modified and its subpoena for testimony will be quashed.

BACKGROUND.

               The countries of Spain and Egypt are parties to the Agreement on Reciprocal

Promotion and Protection of Investments between the Kingdom of Spain and the Arab Republic

of Egypt (the “Treaty”). (Sun Dec. ¶ 2.) UFG, a Spanish company, asserted that Egypt breached

the Treaty by impairing its investments in Egypt. (Id.) On August 31, 2018, a tribunal convened

pursuant to the Convention of the Settlement of Investment Disputes between States and

Nationals of Other States (the “ICSID Convention”) issued an arbitral award of $2.013 billion in

UFG’s favor (the “Award”). (Sun Dec. ¶ 2.)

               The parties’ submissions describe ongoing disputes related to the Award. On

November 19, 2018, UFG commenced proceedings in the Commercial Court, Queens Bench

Division, of the Courts of England and Wales, through which it seeks to enforce the arbitral

award (the “English Proceedings”). (Sun Dec. ¶¶ 2, 4.) On December 19, 2018, the court in the

English Proceedings issued an Order that registered the Award and gave it the force of an

English judgment. (Walker Dec. Ex. A.) Egypt has contested UFG’s service of that order.

(Walker Dec. ¶¶ 5-6.)



                                               -2-
          Case 1:20-mc-00171-PKC Document 21 Filed 06/23/20 Page 3 of 10



               On October 18, 2019, the ICSD Annulment Committee granted Egypt’s request

for a stay of the Award’s enforcement, conditioned on Egypt posting a security. (Sun Dec. ¶ 5.)

The stay was lifted on January 24, 2020 due to Egypt’s failure to post security. (Sun Dec. ¶ 6 &

Ex. A.)

               On February 27, 2020, UFG and Egypt executed a series of agreements intended

to resolve Egypt’s liabilities arising out of the Award. (Sun Dec. ¶ 7.) The parties agreed that

certain conditions precedent must be met in order for the settlement to become effective. (Sun

Dec. ¶ 7.) An attorney declaration filed by UFG on May 13, 2020 states that the parties’ attempt

to settle their dispute has since “failed.” (Second Sun Dec. ¶ 2.)

               On March 26, 2020, UFG filed an ex parte petition pursuant to 28 U.S.C. § 1782,

seeking discovery from BNY Mellon in aid of the English Proceedings. (Docket # 1.)

According to UFG, certain prospectuses filed with the Luxembourg Stock Exchange state that

Egypt is scheduled to make redemption payments on notes for its sovereign debt. (Sun Dec. ¶¶

8-9.) One of the prospectuses identifies BNY Mellon as the notes’ registrar. (Sun Dec. ¶ 11.)

UFG asserts that, as registrar, BNY Mellon likely possesses agreements “outlining the roles of

the various agents and knowledge of the flow of funds resulting in these payments.” (Sun Dec. ¶

11.) An attorney declaration states that UFG “intends to move in the English Proceeding to

execute funds belonging to Egypt that will be used to service and/or redeem the notes.” (Sun

Dec. ¶ 10.) UFG’s document subpoena requests BNY’s documents and communications related

to Egypt’s notes. (Docket # 1.)

               The Court granted UFG’s application and issued one subpoena duces tecum and

one subpoena ad testificandum to BNY Mellon. (Docket # 8.)




                                                -3-
         Case 1:20-mc-00171-PKC Document 21 Filed 06/23/20 Page 4 of 10



DISCUSSION.

               I.      The Mandatory and Discretionary Factors of 28 U.S.C. § 1782.

               A district court may, “upon the application of any interested person,” order a

person within its jurisdiction to “give his testimony or statement or to produce a document or

other thing for use in a proceeding in a foreign or international tribunal . . . .” 28 U.S.C.

§ 1782(a). A section 1782 applicant must satisfy three mandatory factors by demonstrating that

“‘(1) the person from whom discovery is sought resides (or is found) in the district of the district

court to which the application is made, (2) the discovery is for use in a foreign proceeding before

a foreign [or international] tribunal, and (3) the application is made by a foreign or international

tribunal or any interested person.’” Mees v. Buiter, 793 F.3d 291, 297 (2d Cir. 2015)

(quoting Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir.

2012)); accord In re Accent Delight Int’l Ltd., 869 F.3d 121, 128 (2d Cir. 2017).

               If the applicant satisfies the mandatory factors, the district court then weighs four

discretionary factors listed in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-65

(2004). “These are: (1) whether ‘the person from whom discovery is sought is a participant in

the foreign proceeding,’ in which case ‘the need for § 1782(a) aid generally is not as apparent’;

(2) ‘the nature of the foreign tribunal, the character of the proceedings underway abroad, and the

receptivity of the foreign government or the court or agency abroad to U.S. federal-court judicial

assistance’; (3) ‘whether the § 1782(a) request conceals an attempt to circumvent foreign proof-

gathering restrictions or other policies of a foreign country or the United States’; and (4) whether

the request is ‘unduly intrusive or burdensome.’” Mees, 793 F.3d at 298 (quoting Intel, 542 U.S.

at 264-65).




                                                 -4-
        Case 1:20-mc-00171-PKC Document 21 Filed 06/23/20 Page 5 of 10



               The Court’s exercise of discretion “‘is not boundless,’” and must be guided by the

goals of “‘providing efficient means of assistance to participants in international litigation in our

federal courts and encouraging foreign countries by example to provide similar means of

assistance to our courts.’” Mees, 793 F.3d at 297-98 (quoting Schmitz v. Bernstein Liebhard &

Lifshitz, LLP, 376 F.3d 79, 83-84 (2d Cir. 2004)).

               II.     UFG’s Application Satisfies the Mandatory Factors of Section 1782.

               Egypt urges that UFG does not seek discovery “for use” in a foreign proceeding,

and therefore has not satisfied the second of the three mandatory factors. Mees, 793 F.3d at 297.

It does not dispute that BNY Mellon resides in this District or that UFG is an “interested person”

relative to the English Proceedings. See id.

               Relying on Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24 (2d Cir. 1998),

Egypt argues that the English Proceedings are not adjudicative in nature because the merits of

SFG’s dispute with Egypt were fully litigated before arbitration tribunal. In Euromepa, the

applicant sought discovery for use in a French bankruptcy action. Id. at 28. Based on its review

of French law, the Second Circuit concluded that because the merits of the bankruptcy dispute

had been fully adjudicated, discovery sought in connection with the judgment’s enforcement was

not “for use” in connection with a foreign proceeding. Id. at 28. It concluded that under the

bankruptcy procedures of France, “nothing is being adjudicated” in relation to enforcing the

judgment. Id. Egypt argues that, in essence, the holding in Euromepa applies to the English

Proceedings because there is an “already extant judgment” in favor of UFG. See id.

               In support of its motion, Egypt has submitted the Declaration of Adam Jeremy

Silver, a solicitor with eighteen years’ experience practicing law in England and Wales. (Silver

Dec. ¶¶ 2-3.) Silver’s declaration describes England’s procedures for enforcing a judgment,



                                                -5-
        Case 1:20-mc-00171-PKC Document 21 Filed 06/23/20 Page 6 of 10



specifically including a process wherein a judgment creditor may apply to the courts for a Third-

Party Debt Order (“TPDO”) directed to funds in a judgment debtor’s bank account. (Silver Dec.

¶¶ 5-14.) To obtain a TPDO, the judgment creditor files an application to enforce the judgment

against the judgment debtor, which courts review for a threshold factual showing. (Id. ¶¶ 8-10.)

The judgment debtor may object, and the English courts may preside over a hearing to decide

whether to grant or modify the proposed order. (Id. ¶¶ 12-13.)

               In the DTC Order, Judge Engelmayer concluded that UFG had demonstrated that

the discovery sought was “for use” in the English Proceedings, and therefore satisfied the

mandatory factor for a section 1782 applicant. (DTC Order at 5-11.) He summarized recent

authority from the Second Circuit and this District applying the principle that discovery is “for

use” where it “is something that will be employed with some advantage or serve some use in the

proceeding.” See In re Accent Delight., 869 F.3d at 132. Judge Engelmayer reviewed

statements from Mr. Silver that are identical to passages of his declaration in this proceeding,

including his observation that if a third-party debt order is disputed, “the Court will hear

argument from the parties and render its decision or, if necessary direct that there be a trial of the

relevant issues.” (DTC Order at 8-10; Silver Dec. ¶ 13.) Although describing “the question as

relatively close,” Judge Engelmayer concluded that the Silver Declaration, which was filed by

Egypt, described proceedings with an adjudicative quality. (DTC Order at 9-10.)

               For the reasons explained in the DTC Order, this Court agrees that the English

Proceedings are adjudicative in nature. Egypt’s own expert describes an adversarial proceeding

that includes judicial scrutiny of a TPDO application and a potential hearing. In contrast to the

French bankruptcy proceeding described in Euromepa, the proceedings described in the Silver

Declaration are not merely administrative in nature.



                                                 -6-
        Case 1:20-mc-00171-PKC Document 21 Filed 06/23/20 Page 7 of 10



               This Court also adopts the persuasive reasoning of the DTC Order as to Egypt’s

argument that UFG’s application should be denied because UFG has not yet brought an

attachment application. (DTC Order at 10-11.) Egypt argues that any attachment proceeding by

UFG is hypothetical, and that UFG’s application for discovery describes only unnamed funds

“somewhere in the eventual payment process” between Egypt and its noteholders. (Mem. at 9.)

The “for use” requirement is satisfied when the applicant shows that the materials sought through

discovery “are to be used at some stage of a foreign proceeding” that is “within reasonable

contemplation” at the time the application is brought. Mees, 793 F.3d at 301. UFG has

demonstrated that the English courts have registered the Award as a judgment and asserts that

the parties’ recent attempt to resolve their differences has “failed.” Declarations submitted by

attorneys Sarah Y. Walker and Charlene C. Sun describe UFG’s preparatory investigation and its

intention to make an application for an attachment. (Sun Dec. ¶¶ 8-11; Walker Dec. ¶¶ 8-11.)

This is sufficient to demonstrate that an attachment proceeding is within the reasonable

contemplation of UFG.

               The Court therefore concludes that UFG has demonstrated that the materials it

seeks are “for use” in a foreign proceeding, and that it has satisfied the mandatory requirements

of section 1782.

               III.    UFG’s Application Satisfies the Discretionary Factors of Section 1782,
                       but Modification of Its Subpoenas Is Warranted.

               Egypt also urges that UFG does not satisfy the first and fourth Intel factors, which

look to whether the person from whom discovery is sought is a participant in the foreign

proceeding, and whether the discovery sought is unduly intrusive and burdensome. 542 U.S. at

264-65. On the first factor, Egypt argues that it is the real party in interest, since the subpoenas

relate to Egypt’s notes, funds and agreements, and that UFG should seek discovery through the

                                                -7-
        Case 1:20-mc-00171-PKC Document 21 Filed 06/23/20 Page 8 of 10



English Proceedings. On the fourth factor, it argues that UFG seeks “ancillary and overbroad”

information, such as documents about wire transfers made by Egypt or its representatives

anywhere in the world.

               As a threshold matter, the Court concludes that Egypt may properly challenge the

subpoenas, even though they are addressed to BNY Mellon and any claimed undue burden

would fall upon BNY Mellon and not Egypt. As noted in the DTC Order, at 15-16, “parties

against whom the requested information will be used may have standing to challenge the

lawfulness of discovery orders directed to third parties.” Application of Sarrio, S.A., 119 F.3d

143, 148 (2d Cir. 1997). BNY Mellon has not appeared in this proceeding and has not asserted

that UFG’s requests are burdensome. However, Egypt also challenges the intrusiveness and

breadth of UFG’s requests for its own communications. The Court therefore concludes that

Egypt has a cognizable interest in opposing UFG’s subpoenas.

               Egypt urges UFG’s request is unduly intrusive and burdensome to the extent that

it seeks “any and all documents or communications evidencing or concerning any Accounts”

held in England’s financial institutions that relate to the notes, including “[a]ny and all” such

materials related to “any” accounts held by Egypt, and “[a]ny and all” of Egypt’s property held

in trust or escrow in connection with the accounts. (Subp. ¶¶ 2, 4, 5.) It also notes the breadth of

a request for documents and communications concerning wire transfers made by Egypt or its

representatives in connection with the notes. (Subp. ¶ 3.)

               In its opposition memo, UFG asserts that when it makes an attachment application

to the English Courts, it will be required to include a proffer as to which England-based financial

institutions are “in possession of the funds at any particular juncture, and it will need to explain

how the agreements underlying the bonds treat questions of ownership and control of those funds



                                                -8-
          Case 1:20-mc-00171-PKC Document 21 Filed 06/23/20 Page 9 of 10



at each step in the payment process.” (Opp. Mem. at 12.) UFG states that it needs “the

agreements governing the handling and respective legal interest in those funds.” (Opp. Mem. at

12.) 1

                 Based on UFG’s description of the attachment proceedings and the relevant

universe of documents that it seeks, the Court concludes that UFG’s document request is

overbroad. The Court therefore narrows UFG’s requests for documents consistent with the

conclusions of the DTC Order, without geographic limitation. (See DTC Order at 16.)

Specifically, UFG’s opposition memo describes narrower categories of documents than those

described in its subpoena. The documents to be produced by BNY Mellon are therefore limited

to “agreements governing the handling and respective legal interests in [the] funds” that “will be

used by the paying agent to make debt service payments on the bonds . . . .” (Opp. Mem. at 12.)

BNY Mellon is also to produce documents identifying those financial institutions through which

“Egypt’s funds will need to flow to or through . . . at any particular juncture” in order to make

coupon and/or redemption payments on the notes. (Id.)

                 Separately, UFG’s subpoena for in-person testimony will be quashed. As was the

case in the DTC proceeding, UFG’s opposition papers do not explain why it seeks such

testimony or address Egypt’s motion to quash the subpoena for testimony.




1
  Although the document requests in this matter and the DTC proceeding are near-identical, DTC and BNY Mellon
have different roles in processing Egypt’s payments to noteholders. DTC is an agent in the payment chain between
Egypt and noteholders, whereas BNY Mellon is the registrar of the notes. (See Docket # 20.) Egypt’s letter-brief to
the Court notes that BNY Mellon and DTC are distinguishable based on their respective roles as registrar and paying
agent, but it does not explain how this distinction should affect the Court’s tailoring of UFG’s document requests.
(See Docket # 20.) Indeed, UFG’s opposition memo also identifies the London branch of BNY Mellon as “the
principal paying agent and fiscal agent” on the notes. (Opp. Mem. at 12.)

                                                       -9-
       Case 1:20-mc-00171-PKC Document 21 Filed 06/23/20 Page 10 of 10



CONCLUSION.

             Egypt’s motion to quash UFG’s subpoena for documents is DENIED but its

motion to modify the document request is GRANTED in part. Egypt’s motion to quash UFG’s

subpoena for testimony is GRANTED.

             The Clerk is directed to terminate the motion. (Docket # 11.)

             SO ORDERED.




Dated: New York, New York
       June 23, 2020




                                           - 10 -
